                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

 YEITZA MARIE APONTE BERMUDEZ, et
 als.,
 Plaintiffs,
                                                      CIVIL NO. 15-1034 (CVR)
 v.

 HECTOR H. BERRIOS, et als.,
 Defendants.



                                OPINION AND ORDER

       The present case is the result of an accident where Plaintiff Yelitza Marie Aponte

Bermúdez was injured when a car crashed into the outside terrace of a bar where she

was sitting.   Plaintiff settled the case with some of the Defendants, and then proceeded

to trial only against co-Defendants Carmen Gloria Fernández Torres, Eligio Rafael Colón

Fernández, Luis Alberto Colón Fernández, Ricardo Colón Fernández, Marigloria Colón

Fernández, Manuel Pablo Colón Fernández, Maricarmen Colón Fernández and Marirosa

Colón Fernández, and their insurer Cooperativa de Seguros Múltiples (“Defendants”).

       Defendants offered a Rule 50 motion for judgment as a matter of law at the close

of Plaintiffs’ case in chief.   The Court granted the motion.    Accordingly, the Court

dismissed the case with prejudice. Plaintiffs then appealed the Court’s ruling to the

United States Court of Appeals for the First Circuit, which affirmed the Court’s Rule 50

dismissal.

       Before the Court now is Defendants’ “Motion for Attorney’s Fees” (Docket No.

219) and Plaintiffs’ Opposition thereto. (Docket No. 224).

       The general rule is that a prevailing party in a case must bear its own attorneys’

fees and may not collect them from the losing party, unless there is an enforceable
Yeitza Marie Aponte Bermúdez, et. als v. Héctor H. Berríos, et. als
Civil No. 15-1034 (CVR)
Opinion and Order
Page 2



contract or a statutory provision providing for attorneys’ fees.                 See Buckhannon v. West

Va. Dept. of Health, 532 U.S. 598, 602 (2001).                    Puerto Rico state law governs this issue

in a Court sitting under diversity jurisdiction, where it has been well established that in

the absence of a statutory or contractual provision, the prevailing party “may be entitled

to attorneys’ fees ... when the losing party has ‘acted in bad faith, vexatiously, wantonly,

or for oppressive reasons.’” See Peckham v. Continental Cas. Ins. Co., 895 F.2d 830, 841

(1st Cir. 1990) and Rodríguez-Torres v. Government Development Bank of Puerto Rico,

708 F.Supp.2d 195, 198 (D.P.R. 2010) (quoting Chambers v. NASCO, Inc., 501 U.S. 32,

45-46, 111 S.Ct. 2123 (1991)).              Specifically, Rules 44.1(d) and 44.3 of the Puerto Rico

Rules of Civil Procedure provide the basis for an attorney’s fee award in this case, and

permits fees only where a “party or its lawyer has acted obstinately or frivolously.”                P.R.

Laws Ann. tit. 32, App. III, Rule 44.1(d) and Rule 44.3.

         In order for the Court to find that the losing party has been “obstinate,” it must

find that the party has been “unreasonably adamant or stubbornly litigious, beyond the

acceptable demands of the litigation, thereby wasting time and causing the court and the

other litigants unnecessary expense and delay.” De León-López v. Corporación Insular

de Seguros, 931 F.2d 116, 126-127 (1st Cir. 1991). This seeks to penalize a party whose

“stubbornness, obstinacy, rashness, and insistent frivolous attitude has forced the other

party to needlessly assume the pains, costs, efforts, and inconveniences of a litigation.”

Top Entertainment, Inc. v. Torrejón, 351 F.3d 531, 533 (1st Cir. 2003) (quoting

Fernández v. San Juan Cement Co., 118 D.P.R. 713, 718 (1987)).

         Defendants submit that Plaintiff was frivolous in pursuing her claims against

them, because the dismissal of the case at the Rule 50 stage evidenced there was a total

lack of evidence that could sustain Plaintiff’s claims against them. The Court disagrees
Yeitza Marie Aponte Bermúdez, et. als v. Héctor H. Berríos, et. als
Civil No. 15-1034 (CVR)
Opinion and Order
Page 3



and cannot find that Plaintiffs behaved in a manner that would warrant an award of

attorney’s fees in the present case.

         On the record as it stands, the Court cannot find that Defendants were stubbornly

litigious, or displayed behavior beyond the acceptable demands of the litigation, the

standard that the First Circuit has determined necessary for order for an award of

attorneys’ fees to proceed. Cf. Rishell v. Medical Card System, Inc., 982 F.Supp.2d 142

(D.P.R. 2013) (“The Court finds that plaintiffs’ pursuit of repetitive, piecemeal litigation

qualifies as obstinate litigation”).

         Furthermore, Courts may consider several factors, such as whether a litigant’s

conduct needlessly prolonged the litigation, wasted the other party’s and the court’s

time, acted in bad faith and if the other party and the court incurred in needless

procedures, unreasonable efforts and expenses.                        Renaissance Marketing, Inc. v.

Monitronics Intern., Inc., 673 F.Supp.2d 79, 84 (D.P.R. 2009).                    These factors were

likewise not present in this case.

         This was a relatively straightforward case where an unfortunate accident resulted

in injury to Plaintiff Aponte-Bermúdez.                    There was no needless prolongation of the

litigation or a misuse of time.                On the contrary, the Court finds that both parties

worked diligently in prosecuting their respective cases and both had experts and

witnesses prepared for trial.             The fact that, at the Rule 50 stage, the Court dismissed

Plaintiffs’ case is not automatically indicative of bad faith by them.                    Moreover,

Defendants can point to nothing specific in the record that would warrant the Court to

find that Plaintiffs acted in bad faith or otherwise meet the criteria established by Puerto

Rico law for an award of attorney’s fees.

         For these reasons, Plaintiffs’ “Motion for Attorneys’ Fees” (Docket No. 219) is
Yeitza Marie Aponte Bermúdez, et. als v. Héctor H. Berríos, et. als
Civil No. 15-1034 (CVR)
Opinion and Order
Page 4



DENIED.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 6th day of April of 2020.
                                                       s/CAMILLE L. VELEZ-RIVE
                                                       CAMILLE L. VELEZ-RIVE
                                                       UITED STATES MAGISTRATE JUDGE
